Citation Nr: 0909059	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Parkinson's 
disease, including as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and A.B.O.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In October 2008, the Board notified the appellant that his 
claims were subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a).  VA denied his claim, explaining that the 
presumption of herbicide exposure did not apply to his 
service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal. See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
Parkinson's disease and hypertension, including as secondary 
to Agent Orange exposure.

2.  In an unappealed July 2002 rating decision, the RO denied 
the Veteran's petition to reopen his previously denied claims 
of entitlement to service connection for Parkinson's disease 
and hypertension, including as secondary to Agent Orange 
exposure.   

3.  Evidence added to record since the RO's July 2002 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for Parkinson's disease, 
including as secondary to Agent Orange exposure.  

4.  Evidence added to record since the RO's July 2002 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hypertension, including 
as secondary to Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied the Veteran's 
petitions to reopen previously denied claims of entitlement 
to service connection for Parkinson's disease and 
hypertension, including as secondary to Agent Orange 
exposure, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for Parkinson's disease, 
including as secondary to Agent Orange exposure.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for hypertension, including 
as secondary to Agent Orange exposure.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that an October 2006 VCAA letter explained 
the evidence necessary to substantiate his petition to reopen 
the previously denied claims of entitlement to service 
connection for Parkinson's disease and hypertension, 
including as secondary to Agent Orange exposure.   The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, the October 2006 VCAA notification letter is 
compliant with Kent and Dingess/Hartman.  This letter 
specifically informed the Veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The Veteran was told to 
submit evidence pertaining to the reason his claims were 
previously denied, and the letter notified the Veteran of the 
reason for the prior final denial (i.e., the element of the 
service connection claims that were deficient).  

Similarly, the October 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in December 2006 was decided after the issuance of 
an initial VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in September 2006, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claims of entitlement to service connection for 
Parkinson's disease and hypertension, including as secondary 
to Agent Orange exposure, were initially denied by the RO in 
a September 2001 rating decision.  No appeal was taken from 
that determination, and it is final.  See 38 U.S.C.A. § 7105 
(West 2002).

The Veteran sought to reopen his claims, and in a July 2002 
rating decision, the RO denied his petition to reopen his 
previously denied claims of entitlement to service connection 
for Parkinson's disease and hypertension, including as 
secondary to Agent Orange exposure.  This decision was not 
appealed and, thus, it is also final.  See 38 U.S.C.A. § 
7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

The evidence of record at the time of the last final RO 
decision as to the Veteran's Parkinson's disease and 
hypertension, including as secondary to Agent Orange 
exposure, included the Veteran's service treatment records 
and private medical records from Park Nicollet Clinic.  

Service treatment records show that the Veteran had blood 
pressure of 134/82 at his November 1965 induction 
examination.  He had blood pressure of 120/80 at a March 1967 
medical examination and 122/78 at his January 1968 separation 
examination.  Cardiovascular and neurological evaluations at 
these examinations were normal.  

The aforementioned private medical records indicate that the 
Veteran reported a history of hypertension in July 2000.  He 
also reported a history of service in Vietnam, but denied 
contact with Agent Orange, as well as reported a family 
history of cardiovascular disease.  Following a physical 
examination, he was assessed as having Parkinson's disease 
and referred for a neurological evaluation.  Following an 
October 2000 neurological evaluation, he was diagnosed with 
Parkinson's disease.

The evidence added to the record subsequent to the RO's July 
2002 rating decision includes VA and private medical records, 
as well as a transcript of the Veteran's testimony before the 
undersigned VLJ in May 2008.  

VA medical records dated from November 2001 through October 
2003 indicate the Veteran reported a history of Parkinson's 
disease and hypertension, for which he received treatment.  

An April 2005 statement from a fellow service member, D.E.F., 
indicates that he was stationed with the Veteran and that 
conditions at Chu Lai were dusty, dirty and hot, except 
during the monsoon season, which was wet and chilly.  Mr. F 
stated that planes flew overhead and sprayed chemicals to 
eliminate mosquitoes.

A June 2006 VA treatment record indicates that the Veteran's 
hypertension was well controlled with medication and that his 
Parkinson's disease was stable with medication.

A May 2007 medical report from the Mayo Clinic indicates that 
the Veteran was evaluated there for his Parkinson's disease 
and was accepted to participate in a study at that facility.  
The treating provider noted that the Veteran was doing well 
on his medical regimen.  The report also noted that the 
Veteran inquired as to whether there was a relationship 
between Agent Orange and Parkinson's disease.  The physician 
noted that a recent paper found that pesticide exposure was 
associated with an increased risk for Parkinson's disease and 
that unpublished data indicated that herbicide exposure 
doubled the risk for Parkinson's disease, and that the 
chemical classes included a compound found in Agent Orange.  
The physician also noted that given that the lifetime risk 
for Parkinson's disease is only 2 percent, this is not a 
major risk and that genetic predisposition is also a factor.

VA medical records dated April 2008 show that the Veteran was 
hospitalized for treatment of a psychosis, including 
hallucinations.  The diagnosis was bipolar disorder.

The Veteran, his wife, and A.B.O. testified at a hearing 
before the undersigned VLJ in May 2008.  The Veteran 
testified that he was exposed to multiple chemical solvents 
while working on a motor pool as a machinist during military 
service and that he had a head injury while serving in 
Vietnam.  The Veteran also testified that he was initially 
diagnosed with Parkinson's disease in 2000 and that he was 
first diagnosed with hypertension at a 1974 Reserves 
examination.  Mr. O testified that he was the Director of 
Special Operations for Military Veterans with Parkinson's 
disease and noted the findings of several studies showing a 
slightly increased (2 percent) risk of Parkinson's disease 
and/or earlier onset of Parkinson's disease related to 
herbicide exposure.  The Veteran's wife testified that the 
Veteran's symptoms began nearly 5 years before his diagnosis.

At the hearing, the Veteran submitted copies of abstracts and 
internet information related to the studies discussed by Mr. 
O during the hearing.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 2002.  The Veteran's VA 
and private medical records, as well as his testimony before 
the undersigned VLJ, are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's July 2002 
rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's Parkinson's disease and hypertension were 
incurred or aggravated during his military service.  The RO 
found that the medical evidence did not demonstrate a 
relationship between the Veteran's Parkinson's disease and 
hypertension and his service, including any possible Agent 
Orange exposure.

The record submitted by the Veteran during the years since 
the RO's July 2002 rating decision refers primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his current Parkinson's disease and 
hypertension.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the Veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he had Agent Orange 
exposure while serving in Vietnam, and that this exposure 
increased his risk for Parkinson's disease, as well as his 
assertion that he is entitled to service connection for 
hypertension because he had an elevated blood pressure 
reading at a 1974 Reserve examination.  However, there is no 
verification of Vietnam service or Agent Orange exposure 
during the Veteran's period of active duty.  And, even if the 
Board concedes that the Veteran may have served in Vietnam 
and, in that capacity, may have been exposed to Agent Orange, 
there is no objective clinical indication he has a 
presumptive disease associated with such exposure; neither 
Parkinson's disease nor hypertension are presumptive 
conditions under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).    

Moreover, the Board points out that the Veteran's blood 
pressure readings were not identified as elevated during his 
active military service and that subsequent, physical and 
neurological examination at separation from service were 
negative for the disabilities at issue.  Regardless, the mere 
fact that he had an elevated blood pressure reading in 1974 
is insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of hypertension during his active 
military service.  Likewise, there is no evidence that the 
Veteran was treated for complaints or symptoms of Parkinson's 
disease during his active military service, and the Veteran 
has not provided any objective, medical evidence indicating 
that his current Parkinson's disease and hypertension are 
related to his military service.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (there must be medical evidence linking 
a current disability, even assuming the Veteran has one, to 
his service in the military).

Furthermore, the Board acknowledges the internet reports and 
studies that Mr. O and the Veteran submitted, indicating that 
herbicide exposure may cause an increased risk of Parkinson's 
disease, and such studies are presumed credible for purposes 
of reopening the claim.  Additionally, the Board acknowledges 
that the Veteran has repeatedly asserted that his Parkinson's 
disease and hypertension began while he was in the military.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, the Board points out that the Veteran's own providers 
at Mayo Clinic found that there is no definitive relationship 
between Agent Orange exposure, even assuming that the Veteran 
had such exposure, and his Parkinson's disease.  The Board 
again notes that there is no verification of Vietnam service 
and/or Agent Orange exposure during the Veteran's period of 
active duty, and that, as such, the Veteran's claims of 
chemical exposure during his period of active duty are not 
supported by the evidence of record.  The Board also points 
out that there is no medical evidence confirming that the 
Veteran had hypertension during his military service or that 
his current hypertension is related to his active military 
service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claims.  
In short, these medical records, as well as the testimony 
before the undersigned VLJ, do not demonstrate a causal 
relationship between his service in the military and his 
current Parkinson's disease and hypertension, nor do these 
records otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
Parkinson's disease and hypertension has not been received 
subsequent to the last final RO decision in July 2002.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the Veteran's claims are 
not reopened.


ORDER

The appeal to reopen a claim for service connection for 
Parkinson's disease, including as secondary to Agent Orange 
exposure, is denied.

The appeal to reopen a claim for service connection for 
hypertension, including as secondary to Agent Orange 
exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


